 


                IN THE UNITED STATES DISTRICT COURT
               FOR THE WESTERN DISTRICT OF VIRGINIA
                         ROANOKE DIVISION
 

JAMES MICHAEL TAYLOR,                            )
                                                 )
                  Petitioner,                    )   Case No. 7:19CV00245
                                                 )
v.                                               )          OPINION
                                                 )
DAVID ZOOK, WARDEN,                              )   By: James P. Jones
                                                 )   United States District Judge
                  Respondent.                    )
                                                 )

      James Michael Taylor, Pro Se Petitioner.

      James Michael Taylor, a Virginia inmate proceeding pro se, has filed a

Petition for a Writ of Habeas Corpus under 28 U.S.C. § 2254, challenging the

validity of his confinement under a judgment of a state court. Upon review of the

petition, I conclude that it must be summarily dismissed without prejudice for

failure to exhaust available state court remedies.

      According to court records on line and Taylor’s petition, he pleaded guilty,

pursuant to a plea agreement, in March 2017 to drug-related charges in the Circuit

Court for Buchanan County. Sentencing was continued several times and was

finally conducted on June 12, 2018, taking into account some convictions from

Tazewell County as well. Taylor is now serving that combined sentence at Bland

Correctional Center.


                                            
 
 


      Taylor filed his § 2254 petition on March 18, 2019, alleging claims of

ineffective assistance of counsel related to his plea agreement and other matters.

He filed a Motion for Reconsideration of his sentence that was denied in July 2018.

Taylor states that he did not file a direct appeal because counsel refused to do so.

Taylor also indicates that he has never filed any other petition challenging the June

12, 2018, state court judgement, and state court records online are consistent with

that representation.

      Under 28 U.S.C. § 2254(b), a federal court cannot grant a habeas petition

unless the petitioner has exhausted the remedies available in the courts of the state

in which he was convicted.       Ultimately, exhaustion requires the petitioner to

present his claims to the highest state court with jurisdiction to consider them and

receive a ruling. See O’Sullivan v. Boerckel, 526 U.S. 838, 845 (1999). If a

§ 2254 petitioner still has available state court proceedings in which he can litigate

his habeas claims, a federal court should dismiss his § 2254 petition without

prejudice to allow him to exhaust those state court remedies. See Slayton v. Smith,

404 U.S. 53, 54 (1971).

      Taylor’s time for a direct appeal has expired. See Va. Sup. Ct. R. 5:9(a)

(providing that notice of appeal must be filed within 30 days from entry of trial

court judgment). As stated, Taylor indicates on the face of his § 2254 petition that

he has not filed state court habeas proceedings. He may file a state habeas petition


                                         ‐2‐ 
 
 


in the circuit court where he was sentenced, and if relief is denied, he may then file

a habeas appeal to the Supreme Court of Virginia. See Va. Code Ann. §§ 8.01-

654(A)(1), 17.1-406(B). In the alternative, Taylor may file his initial state habeas

corpus petition directly in the Supreme Court of Virginia, instead of in the circuit

court. Va. Code Ann. § 8.01-654(A)(1). Because these state court remedies

remain available to Taylor, he has not yet fulfilled the exhaustion requirement in

28 U.S.C. § 2254(b). For this reason, I must dismiss his § 2254 petition without

prejudice to allow him to exhaust state court remedies. Once he has done so, if he

continues to believe that he is confined in violation of the Constitution, he may file

a new § 2254 petition in this court.1

              A separate Final Order will be entered herewith.

                                                                      DATED: March 19, 2019

                                                                      /s/ James P. Jones
                                                                      United States District Judge




                                                            
              1
          Taylor is advised that state and federal laws set time limits for filing habeas
petitions. See Va. Code Ann. § 8.01(A)(2); 28 U.S.C. § 2244(d). While a properly filed
habeas petition is pending or on appeal in a state court, however, the time limit for the
petitioner to file a § 2254 petition in federal court stops running. See 28 U.S.C.
§ 2244(d)(2).
                                                               ‐3‐ 
 
